{¶ 41} I write separately simply due to caution regarding the majority's application of the doctrine of waiver to appellant's first assignment of error. I agree with the majority's well-reasoned conclusion that the trial court committed no error in considering, as a guideline in resentencing appellant, the former R.C. 2929.14(E)(4) factors, as determined at his initial sentencing. Having found the assignment of error meritless, I am respectfully leery of continuing onto a discussion of waiver, which tends toward an advisory opinion. Such opinions are disfavored. White Consolidated Industries v.Nichols (1984), 15 Ohio St.3d 7, 9.
 {¶ 42} Consequently, I concur. *Page 1